85 U.S. 628 (1873)
18 Wall. 628
ST. CLAIR COUNTY
v.
LOVINGSTON.
Supreme Court of United States.

Mr. G. Koerner, for the plaintiff in error; Mr. W.H. Underwood, contra
Mr. Justice STRONG delivered the opinion of the court.
The writ of error in this case must be dismissed on the authority of Moore v. Robbins, decided at this term. The judgment of the Supreme Court of the State cannot be regarded as a final judgment in the sense in which the term was used in the Judiciary Acts. No judgment is final which does not terminate the litigation between the parties to the *629 suit. The issue between the parties may be again tried in the Circuit Court, and another judgment may be recovered which may be removed to the Supreme Court for revision. Consequently, then, there has been no final determination of the case.
WRIT DISMISSED.